Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 1/27/2022 in response to the previous Non-Final Office Action (10/28/2021) is acknowledged and has been entered.
Claims 2-7, 9, 21, 23, 25-66 have been cancelled.
Claims 1, 8, 10-20, 22, 24, and 67 are pending.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
 Claims 1, 8, 10-17, 20, 22, 24, and 67 are examined for a method of treating a tumor comprising administering an effective amount of ionizing radiation and immune modulator (elected antibody) to inhibitory checkpoint molecule comprising TIM4 (elected) on merits.


Rejections/Objection Withdrawn

The rejection of Claim 51 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is moot in view of cancellation of claim 51.

The rejection of Claims 8, 10-17 and 20-22 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form to previous claim 1 is withdrawn in view of the amendment to claim 8. 




The rejection of Claim(s) 1 under 35 U.S.C. 102(a)(1) as anticipated by Baghdadi et al (mAbs 6:5 1124-1132, 2014) is withdrawn in view of applicant’s argument and reconsideration.  The 103 rejection is maintained.

The arguments are moot in view of withdrawals of the rejection(s).


Rejection Maintained and Response to Arguments

Improper Markush Grouping

Claim 1 remains rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of immune modulators and biomarkers in tumor sample of the claim are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
Small molecule and antibody as immune modulators do not share structures (sequence) and functions for modulating TIM4 function and activity.  Elected antibody and fragment thereof do not have common feather in sequence with the small molecules, therefore, they do not share the common functions as modulators.
Each of biomarkers has unique structure (sequence) and function which are not shared by others. The elected TGFβ pathway molecule, does not have common feature in the sequence as well as even the function with the others in the list. For example, the expression levels and functions of biomarkers listed in the claims do not have the same effects on radiation therapy and/or immunotherapy.  Thus, the biomarkers could not be used together.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members 

Response to applicant’s argument:

	On page 5-6, applicant cites MPEP stating “a single structure similarity” including art recognized agents having behave in the same way.  Applicant considers that small molecule and antibody are in the same class because both have inhibitory activity for TIM4. 

In response, the Office disagrees.  The proper Markush grouping of agents in the applicant’s inventive field is a single structural similarity and a common use.  The citation “art recognized agents having behave in the same way” is considered as a common use, not physical structures in this case. The small molecule and antibody do not have the same structures and do not behave the same way because they may bind to the different sites of TIM4 molecule and perform function through different mechanisms. Thus, small molecule inhibitor and antibody to TIM4 do not have a single structural similarity and a common use, therefore, listing them together in Marking grouping is improper. For the reason, the rejection is maintained currently.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 remain rejected under 35 under 35 U.S.C. 103 as obvious over Baghdadi et al (mAbs 6:5 1124-1132, 2014).
Baghdadi et al first list inhibitory checkpoint molecules including CTL-4 and TIM-3 and 4 associated with cancer condition and teach immunotherapy with antibodies to these checkpoint molecules (page 1124-25).  Baghdadi et al then teach cancer immunotherapy with anti-TIM-4 antibody and synergistic combination with radiation, chemotherapy, and/or cancer vaccines (abstract and table 3, page 1129)
Baghdadi et al although do not teach detail method step of administering radiation therapy, one skilled in the art would know how to use the radiation therapy for treating cancer since the therapy has been practiced in the field for decades.  One skilled in the art would arrive at current invention absent unexpected results. 

Response to applicant’s argument:
	On page 7, applicant argues that Baghdadi does not teach synergistic combination of antibody to TIM4 and radiation therapy, merely mention that radiotherapy in combination with anti-TIM4 antibody will have great impact, a single sentence in abstract. 

	In response, the Office in part agrees applicant’s argument, there if no experimental result to support the combination therapy in the review article of Baghdadi. Therefore, the Office drop the 102 rejection. However, Baghdadi indeed suggests the 


	Claims 1, 8, 10-17, 20, 22, 24, 51 and 67 remain rejected under 35 U.S.C. 103 as being unpatentable over Baghdadi et al (mAbs 6:5 1124-1132, 2014) in view of Vanpouille-Box et al (Cancer Res 75:1-11, April 2015).

	The teaching of Baghdadi et al is set forth above.
	Baghdadi et al do not teach detail method step for radiation therapy in combination with TIM-4 immunotherapy and do not teach effect of levels of biomarkers including TGFβ (elected) on radiation treatment either and detecting those biomarker(s).

Vanpouille-Box et al also teach a method of treating cancer by reducing cancer metastases to lung comprising combination therapy with radiation and immune check point inhibitor anti-PD-1 (figure 6). Vanpouille-Box et al specifically teach that TGFβ is a regulator of radiation therapy-induced antitumor immunity and TGFβ activity reduces radiation ability to tumor reduction.   Vanpouille-Box et al also teach the method comprising detecting expression of biomarkers by microarray including immune cell markers (figure 3) and tumor marker PD-L1 in tumor samples (figure 5).  Vanpouille-Box et al further teach that Inhibition of TGFβ activity with anti-TGFβ antibody during radiation therapy effectively generates CD8+ T cell response tumor antigens and causing tumor regression (figure 2).  Thus, antibody to TGFβ is considered as a radiosensitizer as set forth in claim 67. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to treat a cancer with radiation and TIM-4 immunotherapy in combination after detecting the effectiveness of TGFβ in the tumor with expected result.  In order to treat the cancer with high efficacy with immunotherapy in combination with radiation or select a treatment for cancer including radiation therapy (claim 51), one of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teachings to detect the levels of biomarkers including TGFβ and pathway molecules in the tumor samples because Vanpouille-Box have shown that TGFβ is negative regulator for the radiation therapy and regulate radiation therapy-induced antitumor immunity. One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success to determine how and what radiation treatment used (hypofractonated or hyperfractionated) based on levels of TGFβ in the tumor samples. One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to treat a cancer by modulating the levels or function of TGFβ with its inhibitor in the radiation and immunotherapy combination therapy because Vanpouille-Box has shown anti-TGFβ antibody or small molecule inhibitor could act as radiosensitizer to increase radiotherapy effect.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results.

Response to Applicant’s argument:
On page 8, applicant argues that neither Baghdadi nor Vanpouille-box describe a combination therapy comprising TIM4 inhibitor and radiotherapy.

Applicant is remined that the Office made the rejection is under 35 U.S.C. 103(a), according to MPEP,
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.”  SEE In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06.
Appling the same logic to the instant claims, given the teachings of Baghdadi and Vanpouille-box, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the methods to treat a cancer comprising TIM4 antibody with radiation therapy with expected result.  


	
 based on the guideline of MPEP 2141 (rejection under 35 USC 103), particularly, MPEP 2141.02, which states
In determining the difference between the prior art and the claims, the question under 35 USC103 is not whether the difference themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  

It is improper to argue and discuss the references cited under USC 103 rejected individually without clearly addressing the combined teachings.  It must be remembered that the references are relied upon in combination and are not meant to be considered separately. Thus, in this case, as stated in the rejection above, Baghdadi teaches TIM4 antibody for treating a cancer and suggest combination with radiation therapy, Vanpouille-box teaches combination therapy anti-check point inhibitor with radiation.  One skill in the art would be motivated with reasonable expectation of success to replace the anti-PD-1 of Vanpouille-box with anti-TIM4 antibody based on the suggestion of Baghdadi to arrive at current invention.   The invention as whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.  

Conclusion
No claim is allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642